Citation Nr: 9931998	
Decision Date: 11/12/99    Archive Date: 11/19/99

DOCKET NO.  92-19 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE


Entitlement to service connection for a jaw disorder claimed 
as temporomandibular joint damage.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



INTRODUCTION

The veteran had active service from June 1949 to April 1953.  

This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from a May 1991 rating 
decision of the Columbia, South Carolina Regional Office 
which denied service connection for a jaw disorder claimed as 
temporomandibular joint damage.  The veteran has relocated to 
California and as a result his case is currently under the 
jurisdiction of the Department of Veterans Affairs Regional 
Office in Los Angeles, California (hereinafter "the RO").


REMAND

 
In March 1996, the Board remanded this appeal with 
instructions to the RO to schedule the veteran for a travel 
board hearing that he had requested in a VA Form 9 that he 
submitted in January 1996.  

It is observed that a hearing before a member of the Board 
traveling to the RO was never scheduled and there are no 
indications that the veteran withdrew his initial request for 
a travel Board hearing.

Further, in September 1999, the Board sent a letter to the 
veteran asking him to clarify whether he still wanted to 
appear at a hearing before the Board.  He was advised that if 
he would not respond within 30 days, the Board would assume 
that he still wants a travel board hearing.  The veteran has 
not responded.

 Accordingly, and in order to ensure full compliance with due 
process requirements, the case is REMANDED to the RO for the 
following action:

The RO should schedule the veteran for a 
hearing to be conducted by the next 
member of the Board traveling to the RO.  
The RO should then notify the veteran of 
the date, time and place of such a 
hearing by letter mailed to his current 
address of record.

The purpose of this REMAND is to comply with due process 
requirements.  The appellant is not required to take any 
action until further notice. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters on appeal.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



